DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US 2017/0331424 (US’424).

Regarding claim 1, US’424 teaches a cleaning rack of a photovoltaic panel cleaning equipment configured to clean photovoltaic panel arrays (a photovoltaic cleaning device) (abstract). US’424 further teaches the obstacle crossing mechanism 13 comprises a moving rack and a fixed rack. The moving rack is used for temporarily stopping the body; and the fixed rack is used for storing the moving rack and cooperating with the telescopic mechanism to realize ascending or descending of the moving rack (para. 80-84). A telescopic unit is secured to a baffle 1312 (a locking bracket) when the cleaning device is being moved from one photovoltaic panel array to another photovoltaic panel array (para. 2-4 and 80-84). Through the cooperation between the obstacle crossing mechanism 13 and the telescopic mechanism 14 in the present application, the body can be enabled to smoothly move or travel from one photovoltaic panel array to another photovoltaic panel array (windproof device) (para. 77). The telescopic unit extends a telescopic part (locking arm) with a motor (drive device) when the cleaning device is being secured to the baffle and the telescopic part is retracted when the cleaning device is released for cleaning (wherein the locking arm has a locking position of extending into a restricting position of the locking bracket, and a cleaning working position of exiting the restricting position of the locking bracket) (para. 77-85). Therefore, US’424 teaches a windproof device of a photovoltaic cleaning device comprising a locking bracket, a locking arm, and a drive device configured to drive the locking arm to move relative to the locking bracket, wherein the locking arm has a locking position of extending into a restricting position of the locking bracket, and a cleaning working position of exiting the restricting position of the locking bracket.

Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US 2017/0331424 (US’424).

Regarding claim 9, US’424 teaches the windproof device according to claim 1, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US’424 as applied to claim 1 above, and further in view of Baily et al. US 2018/0316303 (US’303).

Regarding claims 2 and 4-6, US’424 teaches the device of claim 1.

US’424 does not teach an intermediate transmission device, wherein, two ends of the intermediate transmission device are respectively connected with the drive device and the locking arm, the intermediate transmission device comprises a fixing rod and two intermediate connecting rods, two ends of the two intermediate connecting rods are respectively hinged to two ends of the fixing rod, another two ends of the two intermediate connecting rods are hinged to the locking arm, the locking arm, the fixing rod and the two intermediate connecting rods form a quadrilateral connecting rod mechanism, and an output end of the drive device is hinged to one intermediate connecting rod, with regard to claim 2, wherein the drive device is a telescopic device, and a telescopic end of the telescopic device is hinged to one intermediate connecting rod, with regard to claim 4, wherein a locking end of the locking arm is located on a same side of the two intermediate connecting rods, with regard to claim 5 and wherein the intermediate transmission device further comprises a transmission plate fixedly connected to a side portion of one intermediate connecting rod, and the output end of the drive device is hinged to the intermediate connecting rod via the transmission plate, with regard to claim 6.

 US’303 teaches a system for cleaning an array of solar panels (abstract). US’303 further teaches FIG. 10 schematically illustrates a perspective view of an alternative cleaning head 1000. The cleaning implements can be mounted differently in cleaning head 1000 as compared to in cleaning head 200. For example, cleaning head 1000 can include a frame structure 1002 that hangs from cleaning system 100 via any suitable number of links in a linkage system (not shown), e.g., four links in a four-bar linkage system, that respectively connect to mounting points 1004. For example, a first mechanical linkage can include first and second links 1010 coupling a first portion of wiper 204 to a wiper support structure, e.g., frame structure 1002, and a second mechanical linkage can include third and fourth links 1010 coupling a second portion of wiper 204 to frame structure 1002. The configuration in FIG. 10 can inhibit wiper 204 from inadvertently lifting off the solar panel because of the arrangement of the links 1010, wiper plate 1006, and spring-dampers 1012. Additionally, or alternatively, links 1010 can be spaced relatively wide apart from one another and on the ends of the wiper so as to inhibit or prevent movement of either end of wiper plate 1006 and wiper 204 along the direction of the links. As such, the resulting assembly can passively act to reduce higher drag and even out uneven drag forces across wiper 204. Because the links 1010 on one side can move at least partially independently from the links on the other side, the wiper 204 can also adapt to variations in the angle, flatness, or orientation of the solar panels. (para. 74-77 see fig. 10-12). Therefore, US’303 teaches using two intermediate connecting rods hinged to a device to inhibit inadvertently lifting the deice off a surface. Since the telescopic unit of US’424 is used to secure the cleaning device to smoothly move from one photovoltaic panel array to another, the mouthing method of US’303 can be combined with the telescopic unit of US’424 to inhibit inadvertently lifting the deice off the baffle while the cleaning device is being moved. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’424 to include an intermediate transmission device, wherein, two ends of the intermediate transmission device are respectively connected with the drive device and the locking arm, the intermediate transmission device comprises a fixing rod and two intermediate connecting rods, two ends of the two intermediate connecting rods are respectively hinged to two ends of the fixing rod, another two ends of the two intermediate connecting rods are hinged to the locking arm, the locking arm, the fixing rod and the two intermediate connecting rods form a quadrilateral connecting rod mechanism, and an output end of the drive device is hinged to one intermediate connecting rod, with regard to claim 2, wherein the drive device comprises a motor, a push rod, and a gear box which is connected to an output shaft of the motor and configured to drive the push rod to move, and the push rod is moved linearly relative to the gear box, with regard to claim 3, wherein the drive device is a telescopic device, and a telescopic end of the telescopic device is hinged to one intermediate connecting rod, with regard to claim 4, wherein a locking end of the locking arm is located on a same side of the two intermediate connecting rods, with regard to claim 5 and wherein the intermediate transmission device further comprises a transmission plate fixedly connected to a side portion of one intermediate connecting rod, and the output end of the drive device is hinged to the intermediate connecting rod via the transmission plate, with regard to claim because US’303 it can inhibit inadvertently lifting the deice off the baffle while the cleaning device is being moved and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 3, the modified device of US’424 teaches the device of claim 2. US’424 further teaches the drive device of US’ 424 includes a telescopic unit which includes a rod (push rod) and linear motor (para.73-78). US’424 does not describe the motor as including gears, linear motors commonly includes gears which translates the motion of the motor to linear motion of a rod. Therefore, the modified device of US’424 further includes wherein the drive device comprises a motor, a push rod, and a gear box which is connected to an output shaft of the motor and configured to drive the push rod to move, and the push rod is moved linearly relative to the gear box.


Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’424.

Regarding claim 7, US’424 teaches the device of claim 1.

US’424 does not teach wherein, the locking bracket comprises a blocking rod and a mounting rod fixedly connected with the blocking rod, a locking hole allowing a locking end of the locking arm to pass through is formed between the mounting rod and the blocking rod, and when the locking arm is in the locking position, the locking end of the locking arm is locked by the blocking rod.

However, US’424 further teaches a limiting member 1306 is arranged on each of the second connecting member 1302 and the fourth connecting member 1304. The locking device cooperates with the limiting member 1306 to lock the moving rack on the fixed rack. The locking hook 1318 is rotatably connected with the fixed column 1321 and is used for locking the limiting member 1306. The rotary force applying member 1319 is connected with one end of the locking hook 1318 and can outwards pull away the locking hook 1318 under an effect of external force to unlock the limiting member 1306 (para.80-84, see fig. 20-21). Therefore, US’424 teaches additional movement limiting device include latches which include locking arms which latch onto locking members. Although, US’424 does not describe the locking member as having a blocking rod and a mounting rod, rods are common shapes that can secure latches by blocking movement from inform and behind the latching device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’424 to include wherein, the locking bracket comprises a blocking rod and a mounting rod fixedly connected with the blocking rod, a locking hole allowing a locking end of the locking arm to pass through is formed between the mounting rod and the blocking rod, and when the locking arm is in the locking position, the locking end of the locking arm is locked by the blocking rod because US’424 teaches additional movement limiting device include latches which include locking arms which latch onto locking members and it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose, in order to form a third part to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 8, the modified device of US’424 teaches the device of claim 7. US’424 further teaches the locking brackets are located on the obstacle crossing mechanism 13 comprises a moving rack and a fixed rack (para. 80), which reads on a second locking bracket located at a reversing station of the cleaning module.

The modified device of US’424 does not teach wherein two locking brackets are provided, which respectively are a first locking bracket located at a docking station of a cleaning module.

However, US’424 further teaches as illustrated in FIG. 16 which illustrates a structural schematic view of the charging compartment 11(docking station of a cleaning module), the charging compartment is used for stopping the body and recharging/charging battery power in the body (para. 70-76). Therefore, it would be obvious to further include locking brackets on the charging compartment for facilitating movement of the cleaning device on the charging compartment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’424 to include wherein two locking brackets are provided, which respectively are a first locking bracket located at a docking station of a cleaning module because US’424 teaches the use of locking brackets for securing the cleaning device and facilitating movement of the cleaning device from the photovoltaic array to the charging compartment and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’424 in view of US’303

Regarding claim 10, the modified device of US’424 teaches the windproof device according to claim 2, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 2.

Regarding claim 11, the modified device of US’424 teaches the windproof device according to claim 3, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 3.

Regarding claim 12, the modified device of US’424 teaches the windproof device according to claim 4, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 4.

Regarding claim 13, the modified device of US’424 teaches the windproof device according to claim 5, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 5.

Regarding claim 14, the modified device of US’424 teaches the windproof device according to claim 6, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 6.


Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US’424.

Regarding claim 15, the modified device of US’424 teaches the windproof device according to claim 7, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 7.

Regarding claim 16, the modified device of US’424 teaches the windproof device according to claim 8, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. Therefore, the modified device of US’424 teaches a photovoltaic cleaning device, comprising a cleaning module and a windproof device capable of locking the cleaning module, wherein the windproof device is the windproof device according to claim 8.

Regarding claim 17, US’424 teaches the windproof device according to claim 9, as discussed above. US’424 further teaches the device is used to lock cleaning rack 1 (cleaning module) which is used to clean photovoltaic panel arrays, as discussed above. US’424 further teaches that the drive device is attached to the cleaning device and the locking bracket is mounted on a support frame (see fig.19-20, para. 77-85) Therefore, US’424 teaches the photovoltaic cleaning device according to claim 9, wherein the drive device is mounted to the cleaning module and located right below the cleaning module, and the locking bracket is mounted to a supporting frame.

US’424 does not teach the support frame is for a photovoltaic module.

However, the brackets are used to translate a cleaning device from one photovoltaic panel array to another photovoltaic panel array, as discussed above. Including the brackets on a photovoltaic module to avoid using the separate obstacle crossing mechanism 13 would be an obvious combination of prior art elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’424 to include the support frame is for a photovoltaic module because US’424 teaches the brackets are used to translate a cleaning device from one photovoltaic panel array to another and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713